               Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CPC PATENT TECHNOLOGIES PTY LTD.,

               Plaintiff,                          Case No. 6:21-cv-00166

      v.                                           ORIGINAL COMPLAINT FOR PATENT
                                                   INFRINGEMENT
HMD GLOBAL OY,
                                                   DEMAND FOR JURY TRIAL
               Defendant.


                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff CPC Patent Technologies Pty Ltd. (“CPC” or “Plaintiff”) files this complaint for

 patent infringement against HMD Global Oy (“HMD” or “Defendant”) alleging, based on its own

 knowledge as to itself and its own actions, and based on information and belief as to all other

 matters, as follows:

                                  NATURE OF THE ACTION

        1.      This is a civil action arising under the patent laws of the United States, 35 U.S.C. §

 1 et seq., including specifically 35 U.S.C. § 271, based on HMD’s infringement of U.S. Patent

 Nos. 9,269,208 (“the ’208 Patent”) and 9,665,705 (“the ’705 Patent”) (collectively, “the Patents-

 in-Suit”), which have an application priority date of 2003.

        2.      The products accused of infringing the ’208 Patent and the ’705 Patent include

 Nokia smartphones equipped with facial recognition and fingerprint scanning (“the Accused

 Products”).

                                          THE PARTIES

        3.      CPC is an Australian corporation having its principal place of business located at

 Level 1, 18 Tedder Avenue, Main Beach, Queensland 4217, Australia.


                                                 -1-
              Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 2 of 7




        4.      CPC is an investment company focused on biometric technology including mobile

device security, credit card security, and mobile payments. In 2019, CPC acquired a patent

portfolio, including the ’208 Patent and the ’705 Patent from biometric technology pioneer

Securicom (NSW) Pty Ltd (“Securicom”) from the liquidator of Securicom and inventor

Christopher Burke.

        5.      On information and belief, HMD is a Finnish corporation with places of business

at Karaportti 2, FIN-02610, Espoo, Finland, and Level 4, 4 Kingdom Street, Paddington Central,

London W26BD. Upon information and belief, HMD sells and offers to sell products and services

throughout Texas, including in this Judicial District, and introduces products and services that

perform infringing processes into the stream of commerce knowing that they would be sold in

Texas and this Judicial District.

                                    JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because the claims herein arise under the patent laws of the United States, 35 U.S.C. § 1

et seq., including 35 U.S.C. § 271.

        7.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(c). HMD is a

foreign entity and may be sued in any Judicial District under 28 U.S.C. § 1391(c)(3).

        8.      On information and belief, HMD is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and Judicial District, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from goods sold and services provided to Texas




                                                    -2-
                Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 3 of 7




residents. For example, upon information and belief, HMD markets the Accused Products and

arranges for the Accused Products to be offered for sale in this District.

          9.     This Court has personal jurisdiction over HMD, directly or through intermediaries,

including its subsidiaries, because it has committed acts within Texas giving rise to this action

and/or has established minimum contacts with Texas such that personal jurisdiction over

Defendant would not offend traditional notions of fair play and substantial justice.

          10.    On information and belief, HMD has placed and continues to place the Accused

Products into the stream of commerce via an established distribution channel with the knowledge

and/or intent that the Accused products were sold and continue to be sold in the United States and

Texas, including in this District.

          11.    On information and belief, HMD has continuous and systemic contacts to, and

presence in, the State of Texas and the Western District of Texas, making venue in this Judicial

District both proper and convenient for this action.

     SECURICOM’S INNOVATION OF BIOMETRIC SECURITY TECHNOLOGY

          12.    The inventions of the Patents-in-Suit provide for enrollment in a biometric security

system where the user’s biometric data is stored securely. Once the user’s biometric data is secure

in an electronic device (e.g., a smartphone), the biometric data can be used to unlock the electronic

device.

          13.    On September 17, 2019, the United States Patent and Trademark Office recorded

an assignment of patent rights of certain patents (including the Patents-in-Suit) to CPC Patent

Technologies Pty Ltd. (“CPC”). CPC is a wholly-owned subsidiary of Charter Pacific. (See

https://www.charpac.com.au/further-clarification/)




                                                 -3-
              Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 4 of 7




         HMD’S FORAY INTO THE BIOMETRIC SECURITY TECHNOLOGY

       14.     In 2018, more than a decade after the priority application date for the Patents-in-

Suit, HMD introduced a rear-mounted fingerprint sensor with the Nokia smartphones, which is

biometric security used for, e.g., device access and near-field communication (NFC) payments.

Thereafter, HMD added facial recognition in the Accused Products as a security feature alternative

to fingerprint scanning. (See https://www.prnewswire.com/news-releases/nokia-3-1-plus-arrives-

in-the-united-states-on-cricket-wireless-300784179.html)

                                   THE PATENTS-IN-SUIT

       15.     On February 23, 2016, the ’208 Patent, entitled “Remote Entry System,” was duly

and legally issued by the United States Patent and Trademark Office. A true and accurate copy of

the ’208 Patent is attached hereto as Exhibit A.

       16.     On May 30, 2017, the ’705 Patent, entitled “Remote Entry System,” was duly and

legally issued by the United States Patent and Trademark Office. A true and accurate copy of the

’705 Patent is attached hereto as Exhibit B.

                   HMD’S KNOWLEDGE OF THE PATENTS-IN-SUIT

       17.     On February 12, 2021, CPC provided HMD specific notice of infringement

regarding the Patents-in-Suit. (See Exhibit C.)

       18.     HMD has not taken a license to the Patents-in-Suit.

                                 FIRST CAUSE OF ACTION

                               (Infringement of the ’208 Patent)

       19.     CPC incorporates by reference and realleges the allegations of Paragraphs 1

through 18.




                                                   -4-
              Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 5 of 7




       20.     CPC owns all substantial rights, interest, and title in and to the ’208 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’208 Patent against

infringers, and to collect damages for all relevant times.

       21.     A claim chart showing how a representative Accused Product directly infringes

representative claim 10 of the ’208 Patent is attached hereto as Exhibit D.

       22.     With knowledge of the ’208 Patent, HMD has induced its customers to infringe at

least claim 10 of that patent by instructing such customers regarding the registration for, and use

of, the facial recognition and fingerprint sensor functions of the Accused Products.

       23.     CPC has been damaged by HMD’s infringement of the ’208 Patent.

       24.     CPC has complied with 35 U.S.C. § 287 with respect to the ’208 Patent.

                                 SECOND CAUSE OF ACTION

                                (Infringement of the ’705 Patent)

       25.     CPC incorporates by reference and realleges the allegations of Paragraphs 1

through 24.

       26.     CPC owns all substantial rights, interest, and title in and to the ’705 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’705 Patent against

infringers, and to collect damages for all relevant times.

       27.     A claim chart showing how a representative Accused Product directly infringes

representative claim 1 of the ’705 Patent is attached hereto as Exhibit E.

       28.     With knowledge of the ’705 Patent, HMD has induced its customers to infringe at

least claim 1 of that patent by instructing such customers regarding the registration for, and use of,

the facial recognition and fingerprint sensor functions of the Accused Products that resulted in the

direct infringement of at least that claim.




                                                 -5-
             Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 6 of 7




       29.     CPC has been damaged by HMD’s infringement of the ’705 Patent.

       30.     CPC has complied with 35 U.S.C. § 287 with respect to the ’705 Patent.

                                        JURY DEMAND

       CPC hereby requests a trial by jury on all issues so triable by right.

                                    PRAYER FOR RELIEF

       WHEREFORE, CPC requests that:

       A.      The Court find that HMD has directly infringed the Patents-in-Suit and hold HMD

liable for such infringement;

       B.      The Court find that HMD has indirectly infringed the Patents-in-Suit by inducing

its customers to directly infringe the Patents-in-Suit and hold HMD liable for such infringement;

       C.      The Court award damages pursuant to 35 U.S.C. § 284 adequate to compensate

CPC for HMD’s past infringement of the Patents-in-Suit, including both pre- and post-judgment

interest and costs as fixed by the Court;

       D.      The Court enter an injunction preventing further infringement by HMD; and

       E.      The Court award such other relief as the Court may deem just and proper.




                                                -6-
            Case 6:21-cv-00166 Document 1 Filed 02/23/21 Page 7 of 7




Dated: February 23, 2020                Respectfully submitted,

                                       /s/ Stewart Mesher           -
                                       Stewart Mesher
                                       Texas State Bar No. 24032738
                                       K&L GATES LLP
                                       2801 Via Fortuna, Suite #350
                                       Austin, TX 78746
                                       Tel.: (512) 482-6841
                                       Fax: (512) 482-6859
                                       Stewart.Mesher@klgates.com

                                       Elizabeth A. Gilman
                                       Texas State Bar No. 24069265
                                       K&L GATES LLP
                                       1000 Main Street, Suite #2550
                                       Houston, Texas 77002
                                       Tel.: (713) 815-7327
                                       Fax: (713) 815-7301
                                       Beth.Gilman@klgates.com

                                       James A. Shimota
                                       (pro hac vice to be filed)
                                       Illinois State Bar No. 6270603
                                       George C. Summerfield
                                       (pro hac vice to be filed)
                                       Michigan State Bar No. P40644
                                       Dhohyung Kim
                                       (pro hac vice to be filed)
                                       Illinois State Bar No. 6336174
                                       K&L GATES LLP
                                       70 W. Madison Street, Suite #3300
                                       Chicago, IL 60602
                                       Tel.: (312) 807-4299
                                       Fax: (312) 827-8000
                                       Jim.Shimota@klgates.com
                                       George.Summerfield@klgates.com
                                       DK.Kim@klgates.com

                                       ATTORNEYS FOR CPC PATENT
                                       TECHNOLOGIES PTY LTD.


                                      -7-
